UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 1, 2012 TECH/OPS SEVCON, INC. (Exact name of registrant as specified in its charter) Delaware 001-9789 04-2985631 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 155 Northboro Road Southborough, MA01772 (Address of principal executive offices and zip code) (508) 281-5510 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On May 1, 2012 the Registrant issued a press release announcing financial results for the second quarter of fiscal 2012 ended March 31, 2012.A copy of such press release is filed as Exhibit 99.1 hereto and is incorporated by reference herein in its entirety. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release issued by the Registrant on May 1, 2012 is furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TECH / OPS SEVCON, INC. By: /s/ Raymond J. Thibault Jr. Raymond J. Thibault Jr. Assistant Treasurer Dated:May 1, 2012 EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release issued by the Registrant on May 1, 2012. Page 2
